Title: From George Washington to Denis McCarty, 10 May 1756
From: Washington, George
To: McCarty, Denis



[Winchester, 10 May 1756]
To Ensign Denis McCarty, of the Virginia Regiment.

You are hereby ordered to proceed to Conogochieg with the party under your command; which being composed of Captain Bells men, you must leave with him, and Draught the same number out of Captain Gists men, if he has many there; if not, they are to be taken from the men of the other companies there; exclusive of Captain Stewarts and Bells: and with them escort to this place such waggons (loaded with Provisions) as you shall find there.
You must desire Captain Stewart to send me by you, a particular Return of the Men that shall remain there afterwards; the companies they belong to; and who enlisted them. Given at Winchester, May 10th 1756.

G:W.

